DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/8/2022. Claims 1-18 are pending in the application. Claims 9-18 are withdrawn due to a previous restriction requirement. 

Claim Analysis
2.	Summary of Claim 1:
A method to release from a precursor compound, compounds selected from the group consisting of 

a) a ketone or aldehyde of formula

 
    PNG
    media_image1.png
    108
    307
    media_image1.png
    Greyscale


wherein n represent an integer between 0 and 5; 
R1, simultaneously or independently, represents at least one substituent of the aromatic ring and is a hydroxyl group, a C1-6 alkyl group, a C1-6 alkoxy group or a RCOO, a ROCO group wherein each R is a hydrogen atom or a C1-4 alkyl group; or two adjacent R1, when taken together, represent a -O-(CH2)m-0- group wherein m is 1 or 2, or form a C5-10 saturated or unsaturated ring optionally substituted by one or more than one hydroxyl group, one or more than one C1-3 alkyl group and/or one or more than one C1.  
3 alkoxy group; 
R2 represents a hydrogen atom, a C1-6 alkyl group or a C6-10 aromatic group optionally substituted by a hydroxyl group, a C1-3 alkyl group, a C1-3 alkoxy group, a RCOO or a ROCO group, wherein each R is, independently from each other, a hydrogen atom or a C1-4 alkyl group; 

b) a formate ester of formula


 
    PNG
    media_image2.png
    64
    233
    media_image2.png
    Greyscale


wherein R3, R4 and R5 represent, simultaneously or independently, a hydrogen atom, or a C1-is hydrocarbon group optionally comprising one to three oxygen atoms; or R3 and R4, represent, when taken together, a C3-18 hydrocarbon group optionally comprising one to three oxygen atoms; and 

c) an alcohol of formula


 
    PNG
    media_image3.png
    64
    191
    media_image3.png
    Greyscale


wherein R3, R4 and R5 have the same meaning as defined above; 


wherein the precursor compound comprises a compound of formula (I) 



    PNG
    media_image4.png
    114
    355
    media_image4.png
    Greyscale


wherein n, R1, R2, R3, R4 and R5 have the same meaning as defined above; by exposing the precursor compound of formula (I) to ambient conditions in the absence of a catalyst, wherein the ambient conditions comprise room temperature, ambient air, and atmospheric pressure.

 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 4.	Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Tatsuya, et al. (“Oxygenation of Aromatic Ethers”, Bulletin of the Chemical Society of Japan, Vol. 54, No. 8, p. 2330-2336, 1981) as listed on the IDS dated 9/15/2020. 
Regarding claims 1-6, Tatsuya et al. teach the following substrates (Table 2): PhCH=CHOMe, PhCH=CHOEt, PhCH=CHOPr, thereby reading on the precursor of the instant claim 1, wherein n = 0, R2 = hydrogen, R3 is 1-3 alkyl, R4 and R5 are hydrogen. Tatsuya et al. teach the product PhCHO thereby reading on the aldehyde of a) formula II. Furthermore, Tasuya et al. teach the reaction takes places “at room temperature” (Tables 1 and 2) and further teach “autooxidation” (Table 1). Tasuya et al. teach that no radical initiator was used (Table 1). 
	Tatsuya et al. do not particularly teach exposing the precursor compound of formula (I) to ambient conditions in the absence of a catalyst, wherein the ambient conditions comprise room temperature, ambient air, and atmospheric pressure. 
Tatsuya et al. teach the oxygenation under photochemical and/or thermal conditions results in different pathways for the reaction mechanism and yield for the substrates (1 st paragraph). As such, the reaction conditions including absence of a catalyst, room temperature, ambient air and atmospheric pressure will affect the reaction mechanism and yield. Therefore, these reaction conditions can be optimized to reach the desired yield via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the reaction conditions for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claims 7-8, Tatsuya et al. do not particularly teach the compounds as perfuming ingredients.
	However, the olfactory properties are a function of the compound. Tatsuya et al. teach the same compound as required by the instant claim as set forth in the rejection above. Therefore, the olfactory properties and the ability to be used as a perfuming ingredient for the compound of Tatsuya et al. are expected to be the same olfactory properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (“Copper-Catalyzed Oxidative Cleavage of Carbon-carbon Double bond of Enol Ethers with Molecular Oxygen”, Journal of Organometallic Chemistry, Vol. 690, No. 23, 2005) as listed on the IDS dated 9/15/2020.
	Regarding claims 1-4, Makoto, et al. teach a C=C bond cleavage reaction to give ketones, wherein the exemplary reaction is (Table 1, p. 5379):


    PNG
    media_image5.png
    78
    464
    media_image5.png
    Greyscale


Wherein the compound 1a reads on the presently claimed precursor compound (I) wherein the compound (I) has n = 0, R2 = C1 alkyl, and R3, R4 and R5 are hydrogen. Furthermore, the compound 2a reads on the presently claimed ketone of formula (II), wherein the formula (II) has n = 0 and R2 = C1 alkyl, thereby reading on the method to release from a precursor compound selected from a) as required by the instant claim. Makoto et al. teach the reaction is held under O2 atmosphere (Table 1).
	Makoto et al. do not particularly teach the reaction occurs at ambient temperature.
	However, it is well known in the field of chemistry that higher temperatures expedite reactions. Furthermore, Makoto et al. teach the desire to accelerate the oxidative cleavage (p. 5380). Makoto et al. further teach molecular oxygen is considered environmentally benign synthesis (Introduction) and teach additional methods of adjusting the conditions of the reaction scheme to be environmentally benign. As such, it would have been obvious to one of ordinary skill in the art to adjust the temperature of Makoto et al. to include ambient temperature in order to be environmentally benign (motivation), thereby arriving at the claimed invention.
	Regarding claim 5, Makoto et al. further teach the scheme (p. 5380):


    PNG
    media_image6.png
    115
    459
    media_image6.png
    Greyscale

Wherein the C12H25 reads on the claimed R3 as a C2-C18 hydrocarbon group.
Regarding claim 6, Makoto et al. teach the method according to claim 1 as set forth above and incorporated herein by reference.
The difference between the present claim and the disclosure of Makoto et al. is the requirement of R3 being a C10 alkyl group instead of a C12 alkyl group. 
Although the reference fails to incorporate R3 as 10 carbons, the similarity between the chemical structures having 10 carbons and 12 carbons are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with the R3 group having 10 carbons.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also stated that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claims 7-8, Makoto et al. do not particularly teach the compounds as perfuming ingredients.
	However, the olfactory properties are a function of the compound. Makoto et al. teach the same compound as required by the instant claim as set forth in the rejection above. Therefore, the olfactory properties and the ability to be used as a perfuming ingredient for the compound of Makoto et al. will be the same olfactory properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
6.	Applicant’s arguments, see . 1-8, filed 8/8/2022, with respect to the rejection of claims 1-6 under 102 and claims 7-8 under 102/103 over Tatsuya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 in view of Tatsuya.
Applicant's arguments filed 8/8/2022 with respect to the rejection of claims 1-8 under 103 over  Makoto have been fully considered but they are not persuasive. Applicant states “Makoto describes oxidation in non-ambient conditions.” In response, it is acknowledged in the rejection above that Makoto is silent regarding the ambient conditions of the reaction. However, Makoto provides guidance as to why one of ordinary skill in the art would adjust the reaction conditions to include ambient conditions. Applicant further states “the benefits of these conditions are described throughout the present application.” and states “Makoto does not teach nor suggest the purpose of prolonging or enhancing the perfuming effect of a mixture of several fragrances at the same time over a certain period of time.” In response, attention is drawn to the claims, wherein the claim language is not commensurate in scope with the arguments. There is no requirement in the claim language that the perfuming effect must be prolonged or enhanced. The claims are not drawn to a perfume/fragrance. It is acknowledged that the compound of the instant invention is providing some unexpected olfactory performance when used in a fragrance/perfume. However arguments are not commensurate in scope with the current claim language. It is for these reasons that Applicant’s arguments are not found to be persuasive.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763